Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed 8/03/2022.  Claims 1, 4, 5, 8-15, 18-20, 22-25, 27, 29, 30, 32-35, and 37-40 are pending.  Claims 1 (a method) and 11 (a machine) are independent and amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In the office action mailed 6/07/2022 independent claims 1 and 11 were rejected as a mental process abstract idea. Applicant’s amendments to independent claims 1 and 11 have added encryption processing to the claims which is not a process performable in the human mind or, in the alternative, a practical application of the features required in claims 1 and 11.  Therefore the abstract idea rejections of the claims has been withdrawn.  Further, in the Office Action mailed 6/07/2022 it was stated that the claims were allowable in view of the art.  An updated search was performed; however, no further references were found which would alone or in combination with those previously of record anticipate or reasonably render obvious independent claims 1 and 11.  As such, claims 1, 4, 5, 8-15, 18-20, 22-25, 27, 29, 30, 32-35, and 37-40 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Varney et al., US 2014/0344401, disclosing video replication in a content delivery system.
Hierro et al., US 2014/0075582, discloses video on demand system utilizing manifests and key tables. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492